Exhibit 16.1 March 7, 2012 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE:Beauty Brands Group, Inc. File No.:000-52764 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on March 7, 2012 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. /s/MaloneBailey, LLP www.malonebailey.com Houston, Texas
